Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed September 21, 2020, has been fully considered and entered.  Accordingly, Claims 1-21 are pending in this application.  Claims 10 has been cancelled.  Claim 21 is new.  Claims 1, 8, 15, and 18 have been amended.  Claims 1, 15, and 18 are independent claims.
In light of Applicant’s Amendment, the objection to Claim 8 for minor informalities has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wickeraad (PG Pub. No. 2007/0234182 A1), and further in view of Sharon (PG Pub. No. 2013/0166988 A1).
Regarding Claim 1, Wickeraad discloses an apparatus comprising:
at least one processing device comprising a processor coupled to a memory (see Wickeraad, paragraph [0017], where computer system 200 includes a central processing unit 210 transfers data to and from the DRAM 208 through the memory controller 202), the processing device being configured:
in a first phase of a given write operation of a data integrity test process, to associate with each of a plurality of pages of the given write operation at least one additional field having a designated signature (see Wickeraad, paragraph [0013], where Fig. 3 is a diagram illustrating a page of data contained within the DRAM of FIG. 2 along with bytes, data words, a page data word, and a check byte that collectively form the page; see also paragraph [0027], where within the memory controller 202, the data path 204 latches the data words DW1-DW4 as they are received and the address remap circuitry 224 does the same with applied logical addresses, and these to operate in combination to apply the appropriate control and address signals on the memory bus 212 to access the desired page P within the DRAM 208; the data path 204 then supplies these data words DW1-DW4 on the data bus portion of the memory bus 212 to thereby write each of these data words into the addressed data line DL and activated page P within the DRAM 208); and
in a given read operation of the data integrity test process, to determine integrity of each of at least a subset of the pages based at least in part on the signature of its associated additional field (see Wickeraad, paragraph [0010], where the data is operable during a read mode of operation to receive on the memory bus the data words and the error checking word from a respective page in the memory device; the data path is further operable to utilize the bits in the error checking word to detect errors in the received data words).
Wickeraad does not disclose:
in a second phase of the given write operation, to modify the signature of the additional field for each of the pages; and
modifying the signature of the additional field in the second phase of the write operation comprises re-writing each of one or more of the pages utilizing a different signature than that used in the first phase of the write operation.
Sharon discloses:
in a second phase of the given write operation, to modify the signature of the additional field for each of the pages (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504); and
modifying the signature of the additional field in the second phase of the write operation comprises re-writing each of one or more of the pages utilizing a different signature than that used in the first phase of the write operation (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504; the second error correcting code is another algebraic code having a higher error correction capability than the first error correcting code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Sharon for the benefit of high error correction capacity with relative low complexity parity check codes (see Sharon, Abstract).
Regarding Claim 2, Wickeraad in view of Sharon discloses the apparatus of Claim 1, wherein the processing device is implemented in one of: a host device configured to communicate over a network with a storage system, and the storage system (see Wickeraad, paragraph [0017], where the computer system 200, a central processing unit (CPU) 210 transfers data to and from the DRAM 208 through the memory controller 202).
Regarding Claim 3, Wickeraad in view of Sharon discloses the apparatus of Claim 1, wherein associating with each of a plurality of pages of the given write operation at least one additional field having a designated signature comprises writing the pages using a per-page header that includes a first signature (see Wickeraad, paragraph [0028], where once the data path 204 has written all four data words DW1-DW4 into the activated page P and addressed data line DL within the DRAM 208, the data path has calculated the respective groups of check bits for each of these data words … once the data path 204 has done this for all data lines DL in the activated page P, the data path 204 writes the check byte CB into the activated page within the DRAM 208 to complete the write operation).
Regarding Claim 4, Wickeraad in view of Sharon discloses the apparatus of Claim 3, wherein modifying the signature of the additional field for each of the pages comprises rewriting the pages using a per-page header that includes a second signature different than the first signature (see Wickeraad, paragraph [0028], where data path 204 then combines these four groups of check bits to form a corresponding portion of the check byte CB for the data words DW1-DW4 stored in the addressed data line DL. The data path 204 then repeats these operations for each data line DL in the activated page P, storing new data for that data line and calculating corresponding check bits. Once the data path 204 has done this for all data lines DL in the activated page P, the data path 204 writes the check byte CB into the activated page within the DRAM 208 to complete the write operation).
Regarding Claim 5, Wickeraad in view of Sharon discloses the apparatus of Claim 1, wherein:
Wickeraad does not disclose associating with each of a plurality of pages of the given write operation at least one additional field having a designated signature comprises associating with each of the pages of the given write operation at least first and second additional fields at least one of which includes at least a portion of the designated signature.  Sharon discloses associating with each of a plurality of pages of the given write operation at least one additional field having a designated signature comprises associating with each of the pages of the given write operation at least first and second additional fields at least one of which includes at least a portion of the designated signature (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504; the second error correcting code is another algebraic code having a higher error correction capability than the first error correcting code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Sharon for the benefit of high error correction capacity with relative low complexity parity check codes (see Sharon, Abstract).
Regarding Claim 6, Wickeraad in view of Lee and Schultze discloses the apparatus of Claim 5, wherein:
Wickeraad does not disclose the first and second additional fields comprise respective portions of a per-page header associated with each of the pages of the given write operation.  Sharon discloses the first and second additional fields comprise respective portions of a per-page header associated with each of the pages of the given write operation (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504; the second error correcting code is another algebraic code having a higher error correction capability than the first error correcting code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Sharon for the benefit of high error correction capacity with relative low complexity parity check codes (see Sharon, Abstract).
Regarding Claim 7, Wickeraad in view of Sharon discloses the apparatus of Claim 1, wherein the designated signature comprises a first predetermined value having a specified number of bytes and (see Wickeraad, paragraph [0028], where data path 204 then combines these four groups of check bits to form a corresponding portion of the check byte CB for the data words DW1-DW4 stored in the addressed data line DL. The data path 204 then repeats these operations for each data line DL in the activated page P, storing new data for that data line and calculating corresponding check bits. Once the data path 204 has done this for all data lines DL in the activated page P, the data path 204 writes the check byte CB into the activated page within the DRAM 208 to complete the write operation).
Regarding Claim 11, Wickeraad in view of Sharon discloses the apparatus of Claim 1, wherein determining integrity of each of at least a subset of the pages based at least in part on the signature of its associated additional field comprises automatically rejecting any read data having at least one page that does not include the modified signature in its additional field (see Wickeraad, paragraph [0025], where if the data path 204 determines that any of the data words DW1-DW4 contains an error, the data path communicates an error flag over the processor bus 214 to the CPU 210. In response to the error flag, the CPU 210 takes appropriate action, such as displaying an error message on a suitable one of the output devices 220 to notify a user of the error and allow the user to take appropriate action).
Regarding Claim 15, Wickeraad discloses a method comprising:
in a first phase of a given write operation of a data integrity test process, to associate with each of a plurality of pages of the given write operation at least one additional field having a designated signature (see Wickeraad, paragraph [0013], where Fig. 3 is a diagram illustrating a page of data contained within the DRAM of FIG. 2 along with bytes, data words, a page data word, and a check byte that collectively form the page; see also paragraph [0027], where within the memory controller 202, the data path 204 latches the data words DW1-DW4 as they are received and the address remap circuitry 224 does the same with applied logical addresses, and these to operate in combination to apply the appropriate control and address signals on the memory bus 212 to access the desired page P within the DRAM 208; the data path 204 then supplies these data words DW1-DW4 on the data bus portion of the memory bus 212 to thereby write each of these data words into the addressed data line DL and activated page P within the DRAM 208); and
in a given read operation of the data integrity test process, to determine integrity of each of at least a subset of the pages based at least in part on the signature of its associated additional field (see Wickeraad, paragraph [0010], where the data is operable during a read mode of operation to receive on the memory bus the data words and the error checking word from a respective page in the memory device; the data path is further operable to utilize the bits in the error checking word to detect errors in the received data words).
Wickeraad does not disclose:
in a second phase of the given write operation, to modify the signature of the additional field for each of the pages; and
modifying the signature of the additional field in the second phase of the write operation comprises re-writing each of one or more of the pages utilizing a different signature than that used in the first phase of the write operation.
Sharon discloses:
in a second phase of the given write operation, to modify the signature of the additional field for each of the pages (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504); and
modifying the signature of the additional field in the second phase of the write operation comprises re-writing each of one or more of the pages utilizing a different signature than that (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504; the second error correcting code is another algebraic code having a higher error correction capability than the first error correcting code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Sharon for the benefit of high error correction capacity with relative low complexity parity check codes (see Sharon, Abstract).
Regarding Claim 16, Wickeraad in view of Sharon discloses the method of Claim 15, wherein associating with each of a plurality of pages of the given write operation at least one additional field having a designated signature comprises writing the pages using a per-page header that includes a first signature (see Wickeraad, paragraph [0028], where once the data path 204 has written all four data words DW1-DW4 into the activated page P and addressed data line DL within the DRAM 208, the data path has calculated the respective groups of check bits for each of these data words … once the data path 204 has done this for all data lines DL in the activated page P, the data path 204 writes the check byte CB into the activated page within the DRAM 208 to complete the write operation).
Regarding Claim 17, Wickeraad in view of Sharon discloses the method of Claim 16, wherein modifying the signature of the additional field for each of the pages comprises rewriting the pages using a per-page header that includes a second signature different than the first signature (see Wickeraad, paragraph [0028], where data path 204 then combines these four groups of check bits to form a corresponding portion of the check byte CB for the data words DW1-DW4 stored in the addressed data line DL. The data path 204 then repeats these operations for each data line DL in the activated page P, storing new data for that data line and calculating corresponding check bits. Once the data path 204 has done this for all data lines DL in the activated page P, the data path 204 writes the check byte CB into the activated page within the DRAM 208 to complete the write operation).
Regarding Claim 18, Wickeraad discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device:
in a first phase of a given write operation of a data integrity test process, to associate with each of a plurality of pages of the given write operation at least one additional field having a designated signature (see Wickeraad, paragraph [0013], where Fig. 3 is a diagram illustrating a page of data contained within the DRAM of FIG. 2 along with bytes, data words, a page data word, and a check byte that collectively form the page; see also paragraph [0027], where within the memory controller 202, the data path 204 latches the data words DW1-DW4 as they are received and the address remap circuitry 224 does the same with applied logical addresses, and these to operate in combination to apply the appropriate control and address signals on the memory bus 212 to access the desired page P within the DRAM 208; the data path 204 then supplies these data words DW1-DW4 on the data bus portion of the memory bus 212 to thereby write each of these data words into the addressed data line DL and activated page P within the DRAM 208); and
in a given read operation of the data integrity test process, to determine integrity of each of at least a subset of the pages based at least in part on the signature of its associated additional field (see Wickeraad, paragraph [0010], where the data is operable during a read mode of operation to receive on the memory bus the data words and the error checking word from a respective page in the memory device; the data path is further operable to utilize the bits in the error checking word to detect errors in the received data words).
Wickeraad does not disclose:
in a second phase of the given write operation, to modify the signature of the additional field for each of the pages; and
modifying the signature of the additional field in the second phase of the write operation comprises re-writing each of one or more of the pages utilizing a different signature than that used in the first phase of the write operation.
Sharon discloses:
in a second phase of the given write operation, to modify the signature of the additional field for each of the pages (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504); and
modifying the signature of the additional field in the second phase of the write operation comprises re-writing each of one or more of the pages utilizing a different signature than that used in the first phase of the write operation (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504; the second error correcting code is another algebraic code having a higher error correction capability than the first error correcting code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Sharon for the benefit of high error correction capacity with relative low complexity parity check codes (see Sharon, Abstract).
Regarding Claim 19, Wickeraad in view of Sharon discloses the computer program product of Claim 18, wherein associating with each of a plurality of pages of the given write operation at least one additional field having a designated signature comprises writing the pages using a per-page header that includes a first signature (see Wickeraad, paragraph [0028], where once the data path 204 has written all four data words DW1-DW4 into the activated page P and addressed data line DL within the DRAM 208, the data path has calculated the respective groups of check bits for each of these data words … once the data path 204 has done this for all data lines DL in the activated page P, the data path 204 writes the check byte CB into the activated page within the DRAM 208 to complete the write operation).
Regarding Claim 20, Wickeraad in view of Sharon discloses the method of Claim 19, wherein modifying the signature of the additional field for each of the pages comprises rewriting the pages using a per-page header that includes a second signature different than the first signature (see Wickeraad, paragraph [0028], where data path 204 then combines these four groups of check bits to form a corresponding portion of the check byte CB for the data words DW1-DW4 stored in the addressed data line DL. The data path 204 then repeats these operations for each data line DL in the activated page P, storing new data for that data line and calculating corresponding check bits. Once the data path 204 has done this for all data lines DL in the activated page P, the data path 204 writes the check byte CB into the activated page within the DRAM 208 to complete the write operation).
Regarding Claim 21, Wickeraad in view of Sharon discloses the computer program product of Claim 18, wherein:
Wickeraad does not disclose associating with each of a plurality of pages of the given write operation at least one additional field having a designated signature comprises associating with each of the pages of the given write operation at least first and second additional fields at least one of which includes at least a portion of the designated signature.  Sharon discloses associating with each of a plurality of pages of the given write operation at least one additional field having a designated signature comprises associating with each of the pages of the given write operation at least first and second additional fields at least one of which includes at least a portion of the designated signature (see Sharon, paragraph [0004], where algebraic codes are used in a multi-phase ECC scheme; see also paragraph [0085], where a first encoding operation associated with a first error correcting code may be initiated to generate a first set of parity bits corresponding to a first set of information bits and to generate a second set of information bits, at 502; see also paragraph [0086], where a second encoding operation associated with a second error correcting code is initiated to generate a first set of second parity bits corresponding to the first set of information bits and to generate a second set of second parity bits corresponding to the second set of information bits, at 504; the second error correcting code is another algebraic code having a higher error correction capability than the first error correcting code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Sharon for the benefit of high error correction capacity with relative low complexity parity check codes (see Sharon, Abstract).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wickeraad and Sharon as applied to Claims 1-7, 11, and 15-21 above, and further in view of Pi (PG Pub. No. 2016/0028505 A1).
Regarding Claim 8, Wickeraad in view of Sharon
Wickeraad does not disclose the processing device is further configured to determine for each of a plurality of write operations of the data integrity test process if a size of write data of the write operation exceeds a specified threshold and wherein the second phase comprising the modifying is performed only for those of the write operations for which the size of the write data exceeds the specified threshold.  Pi discloses the processing device is further configured to determine for each of a plurality of write operations of the data integrity test process if a size of write data of the write operation exceeds a specified threshold and wherein the second phase comprising the modifying is performed only for those of the write operations for which the size of the write data exceeds the specified threshold (see Pi, paragraph [0009], where if there is only one code block in the transport block, the code block CRC may not be necessary. The CRC overhead may be further reduced by only attaching one code block CRC for multiple code blocks prior to transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Pi for the benefit of reducing data block transmission overhead (see Pi, paragraph [0009]).
 Regarding Claim 9, Wickeraad in view of Sharon and Pi discloses the apparatus of Claim 8, wherein:
Wickeraad does not disclose the specified threshold is selected to limit the performance of second phase comprising the modifying to only those of the write operations for which the size of the write data spans a designated sub-boundary of a logical unit.  Pi discloses the specified threshold is selected to limit the performance of second phase comprising the modifying to only those of the write operations for which the size of the write data spans a designated sub-boundary of a logical unit (see Pi, paragraph [0009], where if there is only one code block in the transport block, the code block CRC may not be necessary. The CRC overhead may be further reduced by only attaching one code block CRC for multiple code blocks prior to transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Pi for the benefit of reducing data block transmission overhead (see Pi, paragraph [0009]).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wickeraad and Sharon as applied to Claims 1-7, 11, and 15-21 above, and further in view of Rueger (PG Pub. No. 2017/0255666 A1).
Regarding Claim 12, Wickeraad in view of Sharon discloses the apparatus of Claim 1, wherein:
Wickeraad does not disclose the data integrity test process is configured to confirm consistency of the pages written by the given write operation relative to a corresponding point-in-time replica.  Rueger discloses the data integrity test process is configured to confirm consistency of the pages written by the given write operation relative to a corresponding point-in-time replica (see Rueger, paragraph [0016], where FIG. 2 is a flowchart depicting one example of a snapshot verification method 200 in accordance with at least one embodiment of the present invention. As depicted, snapshot verification method 200 includes receiving (210) a snapshot of a set of data, calculating (220) a file checksum over the data of a file in the snapshot, creating (230) a comprehensive listing of elements in the snapshot, calculating (240) a listing checksum over the listing, receiving (250) a snapshot verification request, and validating (260) the snapshot using the corresponding checksums. Snapshot verification method 200 may enable a user to determine whether a snapshot has been altered or tampered with).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Rueger for the benefit of verifying file system snapshots (see Rueger, Abstract).
Regarding Claim 13, Wickeraad in view of Sharon and Rueger
Wickeraad does not disclose the pages written by the given write operation comprise respective pages of known test data and the read operation of the data integrity test process is configured to read the pages from the point-in-time replica.  Rueger discloses the pages written by the given write operation comprise respective pages of known test data and the read operation of the data integrity test process is configured to read the pages from the point-in-time replica (see Rueger, paragraph [0003], where a method includes receiving a snapshot comprising one or more files, calculating one or more file checksums for the files in the snapshot, creating a listing of elements in the snapshot, calculating a listing checksum corresponding to the listing of elements in the snapshot, comparing the one or more file checksums and the listing checksum of the received snapshot to one or more file checksums and listing checksums of an unverified snapshot responsive to receiving a snapshot verification request, and providing an indication that the snapshot is valid responsive to determining that the one or more file checksums and the listing checksum of the received snapshot and the one or more file checksums and listing checksums of an unverified snapshot are the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Rueger for the benefit of verifying file system snapshots (see Rueger, Abstract).
Regarding Claim 14, Wickeraad in view of Sharon and Rueger discloses the apparatus of Claim 12, wherein:
Wickeraad does not disclose the point-in-time replica comprises a snapshot of one or more logical storage volumes of a storage system.  Rueger discloses the point-in-time replica comprises a snapshot of one or more logical storage volumes of a storage system (see Rueger, paragraph [0016], where FIG. 2 is a flowchart depicting one example of a snapshot verification method 200 in accordance with at least one embodiment of the present invention. As depicted, snapshot verification method 200 includes receiving (210) a snapshot of a set of data, calculating (220) a file checksum over the data of a file in the snapshot, creating (230) a comprehensive listing of elements in the snapshot, calculating (240) a listing checksum over the listing, receiving (250) a snapshot verification request, and validating (260) the snapshot using the corresponding checksums. Snapshot verification method 200 may enable a user to determine whether a snapshot has been altered or tampered with).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wickeraad with Rueger for the benefit of verifying file system snapshots (see Rueger, Abstract).
Response to Arguments
Applicant’s Arguments, filed September 16, 2020, have been fully considered, but are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Lee (PG Pub. No. 2016/0092467 A1), which discloses a file system with per-extent checksums.
Schultze (DE102012020442B4), which discloses checking data using at least two checksums.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        







































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161